Citation Nr: 1122070	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  05-32 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's Type II diabetes mellitus with peripheral neuropathy and proteinuria for the period prior to September 4, 2007, to include entitlement to a separate compensable disability evaluation.  

2.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's Type II diabetes mellitus with peripheral neuropathy for the period on and after September 4, 2007, to include entitlement to a separate compensable disability evaluation.  

3.  Entitlement to a disability evaluation in excess of 60 percent for the Veteran's diabetic nephropathy for the period from September 4, 2007, to May 11, 2009.  

4.  Entitlement to a disability evaluation in excess of 80 percent for the Veteran's diabetic nephropathy for the period on and after May 12, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to April 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which granted service connection for Type II diabetes mellitus with peripheral neuropathy and proteinuria; assigned an 40 percent evaluation for that disability; and effectuated the award as of March 22, 2004.  In November 2007, the Veteran submitted a Motion to Advance on the Docket.  In March 2008, the Board granted the Veteran's motion.  In April 2008, the Board remanded the Veteran's claim to the RO for additional action.  In April 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In February 2011, the Appeals Management Center (AMC) recharacterized the Veteran's diabetic disabilities as Type II diabetes mellitus with peripheral neuropathy evaluated as 40 percent disabling effective as of September 4, 2007, and diabetic nephropathy evaluated as 60 percent disabling from September 4, 2007, to May 11, 2009, and 80 percent disabling on and after May 12, 2009.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected Type II diabetes mellitus.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to a disability evaluation in excess of 40 percent for the Veteran's Type II diabetes mellitus with peripheral neuropathy and proteinuria for the period prior to September 4, 2007, to include entitlement to a separate compensable disability evaluation; a disability evaluation in excess of 40 percent for his Type II diabetes mellitus with peripheral neuropathy for the period on and after September 4, 2007, to include entitlement to a separate compensable disability evaluation; a disability evaluation in excess of 60 percent for his diabetic nephropathy for the period from September 4, 2007, to May 11, 2009; and a disability evaluation in excess of 80 percent for his diabetic nephropathy for the period on and after May 12, 2009.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In its April 2010 Remand Instructions, the Board directed that:

1.  Adjudicate the Veteran's entitlement to service connection for chronic subdural hematoma residuals including left hemiplegia with express consideration of the provisions of 38 C.F.R. § 3.310(a) (2009) and the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a notice of disagreement and a substantive appeal as to the issue.  

The issue of service connection for chronic subdural hematoma residuals including left hemiplegia has not been adjudicated.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED for the following action:

1.  Adjudicate the Veteran's entitlement to service connection for chronic subdural hematoma residuals including left hemiplegia with express consideration of the provisions of 38 C.F.R. § 3.310(a) (2010) and the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a notice of disagreement and a substantive appeal as to the issue.  

2.  Then readjudicate the issues of an evaluation in excess of 40 percent for the Veteran's Type II diabetes mellitus with peripheral neuropathy and proteinuria to include entitlement to a separate compensable evaluation for the period prior to September 4, 2007; an evaluation in excess of 40 percent for his Type II diabetes mellitus with peripheral neuropathy to include entitlement to a separate compensable evaluation for the period on and after September 4, 2007; an evaluation in excess of 60 percent for his diabetic nephropathy for the period from September 4, 2007, to May 11, 2009; and an evaluation in excess of 80 percent for his diabetic nephropathy for the period on and after May 12, 2009.  If the benefits sought on appeal remain denied, the Veteran and the accredited representative should be issued a SSOC which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

3.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

